IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


EASTERN UNIVERSITY ACADEMY                   :     No. 373 EAL 2020
CHARTER SCHOOL, PEITIONER                    :
                                             :
                                             :     Petition for Allowance of Appeal
              v.                             :     from the Order of the
                                             :     Commonwealth Court
                                             :
SCHOOL DISTRICT OF PHILADELPHIA,             :
                                             :
                    Respondent               :


                                      ORDER



PER CURIAM

      AND NOW, this 7th day of April, 2021, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


      Is a school district’s decision to nonrenew a charter school’s charter
      agreement untimely where the decision has been rendered after the
      expiration of the charter term for which renewal was sought?